      Case 2:11-cv-02405-CJB-KWR Document 466 Filed 11/20/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


WASTE MANAGEMENT                               *        CIVIL ACTION
OF LOUISIANA, LLC                              *
                                               *        NO. 2:11-cv-02405
VERSUS                                         *
                                               *        JUDGE CARL J. BARBIER
RIVER BIRCH, INC., HIGHWAY 90,                 *
LLC, FREDERICK R. HEEBE and                    *        MAGISTRATE KAREN WELLS ROBY
ALBERT J. WARD, JR.                            *
                                               *
*      *       *       *       *       *       *


                                              ORDER

       Considering the foregoing Joint Motion to File Joint Scheduling Order (Rec. Doc. 465)

by plaintiff, Waste Management of Louisiana, LLC, and defendants, River Birch, LLC f/k/a

River Birch, Inc., Highway 90, LLC, Frederick R. Heebe, and Albert J. Ward, Jr.;

       IT IS HEREBY ORDERED that the Joint Motion to File Joint Scheduling Order is

GRANTED and the following Joint Scheduling Order shall govern the proceedings in this matter:

 Plaintiff to submit restated complaint to the         November 22, 2019
 Court and defense counsel but not file into the
 record

 Parties to File Joint Status Report to include (i)    November 22, 2019
 list of motions to be re-urged, (ii) list of new
 motions for which leave will be sought, and
 (iii) proposed time limits for trial

 Parties to Re-urge previously filed motions,          February 10, 2020
 including motion for leave to file new motions




                                                   1
    Case 2:11-cv-02405-CJB-KWR Document 466 Filed 11/20/19 Page 2 of 4




Parties to file any oppositions to motions              March 11, 2020

Parties to file any reply memoranda                     March 25, 2020

Settlement Conference                                   June/July 2020

Parties to file Revised Witness and Exhibit             July 1, 2020
Lists. To the extent any party seeks to list a
“new” witness or exhibit that was not
previously identified on any of the parties’
prior lists, they must file a motion for leave to
do so on this date.

Objections to Exhibits Exchanged                        July 30, 2020

Parties meet and confer on Exhibit Objections           August 21, 2020

Deadline for Parties to Complete Bench Books            September 15, 2020

Conference of counsel to confect Pretrial Order         September 15, 2020

Pretrial Order                                          October 1, 2020

Pretrial Conference                                     October 8, 2020 at 2:00 p.m.

Proposed Jury Instructions,                             October 14, 2020
Special Jury Interrogatories, and
Voir Dire
Parties to exchange deposition designations             October 14, 2020

Deadline for parties to deliver one copy of             October 16, 2020
Joint Bench Book(s) of un-objected to
exhibits, tabbed, numbered and paginated,
and a second volume containing objected to
exhibits

Deadline to file memos setting forth BOTH               October 16, 2020
objections to Exhibits and responses to the
other party’s objections




                                                    2
    Case 2:11-cv-02405-CJB-KWR Document 466 Filed 11/20/19 Page 3 of 4




Parties to exchange deposition counter                 October 16, 2020
designations

Parties to meet and confer re objections to            October 19, 2020
deposition designations

Full copies of depositions to be offered into          October 21, 2020
evidence to be used in lieu of live testimony
highlighted to show remaining objections,
colloquy removed

Separate letter delivered to Court setting forth       October 21, 2020
portions of depositions to be used at trial


Last day to submit Demonstrative Evidence              October 21, 2020


Objections to Proposed Jury Instructions,              October 23, 2020
Special Jury Interrogatories, and
Voir Dire

Memoranda addressing “why the                          October 23, 2020
objections to deposition designations
should be sustained or not”

Motions in Limine regarding new issues                 October 23, 2020
arising based on exhibits or court rulings

Parties will re-urge previously filed motions
in limine on February 10, 2020.

Trial Memoranda (if ordered by the Court)              October 23, 2020

Parties to Exchange Final Will Call                    October 23, 2020
Witness Lists to arrange for witness
attendance

If counsel intends to ask questions on                 The factual elements of such questions shall
cross-examination of an economic expert                be submitted to the expert witness by October
which require mathematical calculations                23, 2020




                                                   3
    Case 2:11-cv-02405-CJB-KWR Document 466 Filed 11/20/19 Page 4 of 4




Meet with Case Manager re technology         No later than October 23, 2020

Responses to Motions in Limine               Call Court for date

Objections to Demonstrative Evidence         October 27, 2020

JURY TRIAL                                   Monday November 2, 2020 @ 8:30 a.m.
                                             (estimated to last 2 weeks)


     NEW ORLEANS, LOUISIANA, this 20th day of November, 2019.



                                       __________________________________________
                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE




                                         4
